MEMORANDUM2
Ronald Leland Langdale appeals his conviction and 37-month sentence for bank robbery in violation of 18 U.S.C. § 2113(a). His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issue for appeal.
Accordingly, we GRANT the motion to withdraw as counsel of record for appellant and the district court’s judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.